DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in the prior Application No. 16/993,181, filed August 13, 2020, currently U.S. Patent No. 11,128,491, which claims priority to provisional Application No. 62/886,314 filed August 13, 2019 and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a continuation or division.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2021 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

	
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-21 of prior U.S. Patent No. 11,128,491. This is a statutory double patenting rejection.
Instant Application
17/481,177

US Patent No.
11,128,491
Claim 1:

A method in a distributed cloud computing network that includes a plurality of computing devices, the method comprising: 
configuring a Generic Routing Encapsulation (GRE) tunnel between the plurality of computing devices of the distributed cloud computing network and a single origin router of an origin network, wherein the GRE tunnel between each computing device and the single origin router has a first GRE endpoint that has a same first IP address and a second GRE endpoint that 
receiving, from a first client device, a first IP packet at a first one of the plurality of computing devices, wherein the received first IP packet has a first source IP address and a first destination IP address, wherein the first source IP address is a third IP address of the client device, wherein the first destination IP address is a fourth IP address of an origin server of the origin network, wherein the fourth IP address is advertised as a first anycast IP address at the distributed cloud computing network; 
processing the received first IP packet at the first computing device; 
encapsulating the processed first IP packet inside a first outer packet to generate a first GRE encapsulated packet, wherein the first outer packet has a second source IP address and a second destination IP address, wherein the second source IP address is the first IP address, and wherein the second destination IP address is the second IP address; and 
           transmitting the first GRE encapsulated packet over the GRE tunnel to the second IP address of the single origin router.
Claim 1:

A method in a distributed cloud computing network that includes a plurality of computing devices, the method comprising: 
configuring a Generic Routing Encapsulation (GRE) tunnel between the plurality of computing devices of the distributed cloud computing network and a single origin router of an origin network, wherein the GRE tunnel between each computing device and the single origin router has a first GRE endpoint that has a same first IP address and a second GRE endpoint that 
receiving, from a first client device, a first IP packet at a first one of the plurality of computing devices, wherein the received first IP packet has a first source IP address and a first destination IP address, wherein the first source IP address is a third IP address of the client device, wherein the first destination IP address is a fourth IP address of an origin server of the origin network, wherein the fourth IP address is advertised as a first anycast IP address at the distributed cloud computing network; 
processing the received first IP packet at the first computing device; 
encapsulating the processed first IP packet inside a first outer packet to generate a first GRE encapsulated packet, wherein the first outer packet has a second source IP address and a second destination IP address, wherein the second source IP address is the first IP address, and wherein the second destination IP address is the second IP address; and 
           transmitting the first GRE encapsulated packet over the GRE tunnel to the second IP address of the single origin router.

Claim 2:
The method of claim 1, wherein processing the received first IP packet at the first computing device includes performing a distributed denial of service (DDoS) mitigation on the first IP packet.

Claim 2:
The method of claim 1, wherein processing the received first IP packet at the first computing device includes performing a distributed denial of service (DDoS) mitigation on the first IP packet.  
Claim 3:
The method of claim 1, wherein the first IP address is a second anycast IP address.

Claim 3:
The method of claim 1, wherein the first IP address is a second anycast IP address.  
Claim 4:
The method of claim 3, further comprising: 
wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a second GRE encapsulated packet 
processing, at the second computing device, the second GRE encapsulated packet including decapsulating the second GRE encapsulated packet to reveal a second IP packet, wherein the second IP packet has a third source IP address and a third destination IP address, wherein the third source IP address is the fourth IP address of the origin server, and wherein the third destination IP address is the third IP address of the first client device; and 
transmitting, by the second computing device, the second IP packet to the first client device. wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 

Claim 4:
The method of claim 3, further comprising: 
wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a second GRE encapsulated packet 
processing, at the second computing device, the second GRE encapsulated packet including decapsulating the second GRE encapsulated packet to reveal a second IP packet, wherein the second IP packet has a third source IP address and a third destination IP address, wherein the third source IP address is the fourth IP address of the origin server, and wherein the third destination IP address is the third IP address of the first client device; and 
transmitting, by the second computing device, the second IP packet to the first client device. wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 

Claim 5:
The method of claim 3, further comprising: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device; 
encapsulating the processed second IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has a seventh IP address of a second origin router for the second origin server as the fourth destination IP address; 
transmitting the second GRE encapsulated packet over the GRE tunnel to the seventh IP address of the second origin router for the second origin server; 

processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a third IP packet, wherein the third IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the sixth IP address of the second client device; 
determining, using a probability map based on the fifth destination IP address, that an ingress for a packet flow of the third IP packet is the first computing device, and responsive to this determining, transmitting the third IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the third IP packet; and 
transmitting, by the first computing device, the third IP packet to the second client device.  

Claim 5:
The method of claim 3, further comprising: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device; 
encapsulating the processed second IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has a seventh IP address of a second origin router for the second origin server as the fourth destination IP address; 
transmitting the second GRE encapsulated packet over the GRE tunnel to the seventh IP address of the second origin router for the second origin server; 

processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a third IP packet, wherein the third IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the sixth IP address of the second client device; 
determining, using a probability map based on the fifth destination IP address, that an ingress for a packet flow of the third IP packet is the first computing device, and responsive to this determining, transmitting the third IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the third IP packet; and 
           transmitting, by the first computing device, the third IP packet to the second client device.  
Claim 6:
The method of claim 3, further comprising: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device; 
modifying the processed second IP packet by changing the third source IP address of the received second IP packet to a seventh IP address of the first computing device to create a modified third IP packet; 
encapsulating the modified third IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, 
transmitting the second GRE encapsulated packet over the GRE tunnel to the eighth IP address of the second origin router for the second origin server; 43Atty. Docket No.: 8906P103C 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a fourth IP packet, wherein the fourth IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the seventh IP address of the first computing device; 
transmitting the fourth IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the fourth IP packet; and 
transmitting, by the first computing device, the fourth IP packet to the second client device.

Claim 6:
The method of claim 3, further comprising: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device; 
modifying the processed second IP packet by changing the third source IP address of the received second IP packet to a seventh IP address of the first computing device to create a modified third IP packet; 
encapsulating the modified third IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, 
transmitting the second GRE encapsulated packet over the GRE tunnel to the eighth IP address of the second origin router for the second origin server; 43Atty. Docket No.: 8906P103C 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a fourth IP packet, wherein the fourth IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the seventh IP address of the first computing device; 
transmitting the fourth IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the fourth IP packet; and 
transmitting, by the first computing device, the fourth IP packet to the second client device.
Claim 7:
The method of claim 6, wherein processing the received second IP packet and processing the fourth IP packet include performing layer 4 and/or layer 7 processing. 

Claim 7:
The method of claim 6, wherein processing the received second IP packet and processing the fourth IP packet include performing layer 4 and/or layer 7 processing.
Claim 8:
A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, cause the processor to perform operations comprising: 
receiving, from a first client device, a first IP packet at a first one of a plurality of computing devices of a distributed cloud computing network, wherein the received first IP packet has a first source IP address and a first destination IP address, wherein the first source IP address is a first IP address of the client device, wherein the first destination IP address is a second IP address of an origin server of an origin network, wherein the second IP address is advertised as a first 
processing the received first IP packet at the first computing device; 
encapsulating the processed first IP packet inside a first outer packet to generate a first GRE encapsulated packet, wherein the first outer packet has a second source IP address and a second destination IP address, wherein the second source IP address is a third IP address assigned as a first Generic Routing Encapsulation (GRE) endpoint of a GRE tunnel that is configured on the first computing device 44Atty. Docket No.: 8906P103C and each of the other computing devices of the plurality of computing devices, and wherein the second destination IP address a fourth IP address of a publicly routable IP address of a single origin router of an origin network that is configured as a second GRE endpoint of the GRE tunnel; and 
and each of the other computing devices of the plurality of computing devices, and wherein the second destination IP address a fourth IP address of a publicly routable IP address of a single origin router of an origin network that is configured as a second GRE endpoint of the GRE tunnel; and 
transmitting the first GRE encapsulated packet over the GRE tunnel to the fourth IP address of the single origin router.

Claim 8:
A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, cause the processor to perform operations comprising: 
receiving, from a first client device, a first IP packet at a first one of a plurality of computing devices of a distributed cloud computing network, wherein the received first IP packet has a first source IP address and a first destination IP address, wherein the first source IP address is a first IP address of the client device, wherein the first destination IP address is a second IP address of an origin server of an origin network, wherein the second IP address is advertised as a first 
processing the received first IP packet at the first computing device; 
encapsulating the processed first IP packet inside a first outer packet to generate a first GRE encapsulated packet, wherein the first outer packet has a second source IP address and a second destination IP address, wherein the second source IP address is a third IP address assigned as a first Generic Routing Encapsulation (GRE) endpoint of a GRE tunnel that is configured on the first computing device 44Atty. Docket No.: 8906P103C and each of the other computing devices of the plurality of computing devices, and wherein the second destination IP address a fourth IP address of a publicly routable IP address of a single origin router of an origin network that is configured as a second GRE endpoint of the GRE tunnel; and 
and each of the other computing devices of the plurality of computing devices, and wherein the second destination IP address a fourth IP address of a publicly routable IP address of a single origin router of an origin network that is configured as a second GRE endpoint of the GRE tunnel; and 
transmitting the first GRE encapsulated packet over the GRE tunnel to the fourth IP address of the single origin router.

Claim 9:
The non-transitory machine-readable storage medium of claim 8, wherein processing the received first IP packet at the first computing device includes performing a distributed denial of service (DDoS) mitigation on the first IP packet.
Claim 9:
The non-transitory machine-readable storage medium of claim 8, wherein processing the received first IP packet at the first computing device includes performing a distributed denial of service (DDoS) mitigation on the first IP packet.

Claim 10:
The non-transitory machine-readable storage medium of claim 8, wherein the third IP address is a second anycast IP address.

Claim 10:
The non-transitory machine-readable storage medium of claim 8, wherein the third IP address is a second anycast IP address.
Claim 11:
The non-transitory machine-readable storage medium of claim 10, wherein the operations further comprise: 
wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a second GRE encapsulated packet 
processing, at the second computing device, the second GRE encapsulated packet including decapsulating the second GRE encapsulated packet to reveal a second IP packet, wherein the second IP packet has a third source IP address and a third destination IP address, wherein the third source IP address is the second IP address of the origin server, and wherein the third destination IP address is the first IP address of the first client device; and 
           transmitting, by the second computing device, the second IP packet to the first client device.

Claim 11:
The non-transitory machine-readable storage medium of claim 10, wherein the operations further comprise: 
wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a second GRE encapsulated packet 
processing, at the second computing device, the second GRE encapsulated packet including decapsulating the second GRE encapsulated packet to reveal a second IP packet, wherein the second IP packet has a third source IP address and a third destination IP address, wherein the third source IP address is the second IP address of the origin server, and wherein the third destination IP address is the first IP address of the first client device; and 
           transmitting, by the second computing device, the second IP packet to the first client device.
Claim 12:
The non-transitory machine-readable storage medium of claim 10, wherein the operations further comprise:
           receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP 45address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 45Atty. Docket No.: 8906P103Caddress of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 45Atty. Docket No.: 8906P103C address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device;
processing the received second IP packet at the first computing device; 
encapsulating the processed second IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has a seventh IP address of a second origin router for the second origin server as the fourth destination IP address; 

receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a third IP packet, wherein the third IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the sixth IP address of the second client device; 
determining, using a probability map based on the fifth destination IP address, that an ingress for a packet flow of the third IP packet is the first computing device, and responsive to this determining, transmitting the third IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the third IP packet; and 
transmitting, by the first computing device, the third IP packet to the second client device.

Claim 12:
The non-transitory machine-readable storage medium of claim 10, wherein the operations further comprise:
           receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP 45address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 45Atty. Docket No.: 8906P103Caddress of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 45Atty. Docket No.: 8906P103C address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device;
processing the received second IP packet at the first computing device; 
encapsulating the processed second IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has a seventh IP address of a second origin router for the second origin server as the fourth destination IP address; 

receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a third IP packet, wherein the third IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the sixth IP address of the second client device; 
determining, using a probability map based on the fifth destination IP address, that an ingress for a packet flow of the third IP packet is the first computing device, and responsive to this determining, transmitting the third IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the third IP packet; and 
transmitting, by the first computing device, the third IP packet to the second client device.

Claim 13:
The non-transitory machine-readable storage medium of claim 10, wherein the operations further comprise: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third 46Atty. Docket No.: 8906P103C destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device;
modifying the processed second IP packet by changing the third source IP address of the received second IP packet to 
encapsulating the modified third IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has an eighth IP address of a second origin router for the second origin server as the fourth destination IP address; 
transmitting the second GRE encapsulated packet over the GRE tunnel to the eighth IP address of the second origin router for the second origin server; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a fourth IP packet, wherein the fourth IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the seventh IP address of the first computing device; 
transmitting the fourth IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the fourth IP packet; and 
            transmitting, by the first computing device, the fourth IP packet to the second client device.

Claim 13:
The non-transitory machine-readable storage medium of claim 10, wherein the operations further comprise: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third 46Atty. Docket No.: 8906P103C destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device;
modifying the processed second IP packet by changing the third source IP address of the received second IP packet to 
encapsulating the modified third IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has an eighth IP address of a second origin router for the second origin server as the fourth destination IP address; 
transmitting the second GRE encapsulated packet over the GRE tunnel to the eighth IP address of the second origin router for the second origin server; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a fourth IP packet, wherein the fourth IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the seventh IP address of the first computing device; 
transmitting the fourth IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the fourth IP packet; and 
            transmitting, by the first computing device, the fourth IP packet to the second client device.

Claim 14:
The non-transitory machine-readable storage medium of claim 13, wherein processing the received second IP packet and processing 
Claim 14:
The non-transitory machine-readable storage medium of claim 13, wherein processing the received second IP packet and processing 

Claim 15:
A first computing device of a plurality of computing devices of a distributed cloud computing network, the first computing device comprising: 
a processor; and 
a non-transitory machine-readable storage medium that provides instructions that, when executed by the processor, causes the first computing device to perform operations comprising: 
receiving, from a first client device, a first IP packet at the first computing device, wherein the received first IP packet has a first source IP address and a first destination IP address, wherein the first source IP address is a first IP address of the client device, wherein the first destination IP address is a second IP address of an origin server of an origin network, wherein the second IP address is advertised as a first anycast IP address at the distributed cloud computing network, 
processing the received first IP packet at the first computing device, 
encapsulating the processed first IP packet inside a first outer packet to generate a first GRE encapsulated packet, wherein the first outer packet has a second source IP address and a second destination IP address, wherein the second source IP address is a third IP address assigned as a first Generic Routing Encapsulation (GRE) endpoint of a GRE tunnel that is configured on the first computing device and each of the other computing devices of the plurality of computing devices, and wherein the second destination IP address a fourth IP address of a publicly routable IP address of a single origin router of an origin network that is configured as a second GRE endpoint of the GRE tunnel, and 
           transmitting the first GRE encapsulated packet over the GRE tunnel to the fourth IP address of the single origin router.

Claim 15:
A first computing device of a plurality of computing devices of a distributed cloud computing network, the first computing device comprising: 
a processor; and 
a non-transitory machine-readable storage medium that provides instructions that, when executed by the processor, causes the first computing device to perform operations comprising:
receiving, from a first client device, a first IP packet at the first computing device, wherein the received first IP packet has a first source IP address and a first destination IP address, wherein the first source IP address is a first IP address of the client device, wherein the first destination IP address is a second IP address of an origin server of an origin network, wherein the second IP address is advertised as a first anycast IP address at the distributed cloud computing network, 
processing the received first IP packet at the first computing device, 
encapsulating the processed first IP packet inside a first outer packet to generate a first GRE encapsulated packet, wherein the first outer packet has a second source IP address and a second destination IP address, wherein the second source IP address is a third IP address assigned as a first Generic Routing Encapsulation (GRE) endpoint of a GRE tunnel that is configured on the first computing device and each of the other computing devices of the plurality of computing devices, and wherein the second destination IP address a fourth IP address of a publicly routable IP address of a single origin router of an origin network that is configured as a second GRE endpoint of the GRE tunnel, and 
           transmitting the first GRE encapsulated packet over the GRE tunnel to the fourth IP address of the single origin router.
Claim 16:
The first computing device of claim 15, wherein processing the received first IP packet at the first computing device includes performing a distributed denial of service (DDoS) mitigation on the first IP packet.


Claim 16:
The first computing device of claim 15, wherein processing the received first IP packet at the first computing device includes performing a distributed denial of service (DDoS) mitigation on the first IP packet.

Claim 17:
The first computing device of claim 15, wherein the third IP address is a second anycast IP address.

Claim 17:
The first computing device of claim 15, wherein the third IP address is a second anycast IP address.

Claim 18:
The first computing device of claim 17, wherein the operations further comprise: 
wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a second GRE encapsulated packet from the single origin router in response to the transmitted first GRE encapsulated packet, the second GRE encapsulated packet having been directed to the second anycast IP address; 
processing, at the second computing device, the second GRE encapsulated packet including decapsulating the second GRE encapsulated packet to reveal a second IP packet, wherein the second IP packet has a third source IP address and a third destination IP address, wherein the third source IP address is the second IP address of the origin server, and wherein the third destination IP address is the first IP address of the first client device; and
           transmitting, by the second computing device, the second IP packet to the first client device.
Claim 18:
The first computing device of claim 17, wherein the operations further comprise: 
wherein the second anycast IP address is advertised by each of the computing devices of the distributed cloud computing network; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a second GRE encapsulated packet from the single origin router in response to the transmitted first GRE encapsulated packet, the second GRE encapsulated packet having been directed to the second anycast IP address; 
processing, at the second computing device, the second GRE encapsulated packet including decapsulating the second GRE encapsulated packet to reveal a second IP packet, wherein the second IP packet has a third source IP address and a third destination IP address, wherein the third source IP address is the second IP address of the origin server, and wherein the third destination IP address is the first IP address of the first client device; and
           transmitting, by the second computing device, the second IP packet to the first client device.

Claim 19:
The first computing device of claim 17, wherein the operations further comprise: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a 
processing the received second IP packet at the first computing device; 
encapsulating the processed second IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has a seventh IP address of a second origin router for the second origin server as the fourth destination IP address; 
transmitting the second GRE encapsulated packet over the GRE tunnel to the seventh IP address of the second origin router for the second origin server; 49Atty. Docket No.: 8906P103C 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a third IP packet, wherein the third IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the sixth IP address of the second client device; 
determining, using a probability map based on the fifth destination IP address, that an ingress for a packet flow of the third IP packet is the first computing device, and responsive to this determining, transmitting the third IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the third IP packet; and 
           transmitting, by the first computing device, the third IP packet to the second client device.

Claim 19:
The first computing device of claim 17, wherein the operations further comprise: 
receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a 
processing the received second IP packet at the first computing device; 
encapsulating the processed second IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has a seventh IP address of a second origin router for the second origin server as the fourth destination IP address; 
transmitting the second GRE encapsulated packet over the GRE tunnel to the seventh IP address of the second origin router for the second origin server; 49Atty. Docket No.: 8906P103C 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a third IP packet, wherein the third IP packet has a fifth source IP address and a fifth destination IP address, wherein the fifth source IP address is the fifth IP address of the second origin server, and wherein the fifth destination IP address is the sixth IP address of the second client device; 
determining, using a probability map based on the fifth destination IP address, that an ingress for a packet flow of the third IP packet is the first computing device, and responsive to this determining, transmitting the third IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the third IP packet; and 
           transmitting, by the first computing device, the third IP packet to the second client device.

Claim 20:

receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device; 
modifying the processed second IP packet by changing the third source IP address of the received second IP packet to a seventh IP address of the first computing device to create a modified third IP packet; 
          encapsulating the modified third IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has an eighth IP address of a second origin router for the second origin server as the fourth destination IP address;50Atty. Docket No.: 8906P103C the outer packet has an eighth IP address of a second origin router for the second origin server as the fourth destination IP address;
transmitting the second GRE encapsulated packet over the GRE tunnel to the eighth IP address of the second origin router for the second origin server; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a fourth IP packet, wherein the fourth IP packet has a fifth source IP address and a fifth destination 
transmitting the fourth IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the fourth IP packet; and 
           transmitting, by the first computing device, the fourth IP packet to the second client device.

Claim 20:

receiving, from a second client device, a second IP packet at the first computing device, wherein the received second IP packet has a third source IP address and a third destination IP address, wherein the third destination IP address is a fifth IP address of a second origin server, wherein the fifth IP address is advertised as a third anycast IP address by the distributed cloud computing network, and wherein the third source IP address is a sixth IP address of the second client device; 
processing the received second IP packet at the first computing device; 
modifying the processed second IP packet by changing the third source IP address of the received second IP packet to a seventh IP address of the first computing device to create a modified third IP packet; 
          encapsulating the modified third IP packet inside a second outer packet to generate a second GRE encapsulated packet, wherein the second outer packet has a fourth source IP address and a fourth destination IP address, wherein the second outer packet has the second anycast IP address as the fourth source IP address, wherein the outer packet has an eighth IP address of a second origin router for the second origin server as the fourth destination IP address;50Atty. Docket No.: 8906P103C the outer packet has an eighth IP address of a second origin router for the second origin server as the fourth destination IP address;
transmitting the second GRE encapsulated packet over the GRE tunnel to the eighth IP address of the second origin router for the second origin server; 
receiving, at a second one of the plurality of computing devices over the GRE tunnel, a third GRE encapsulated packet from the second origin router in response to the transmitted second GRE encapsulated packet, the third GRE encapsulated packet being directed to the second anycast IP address; 
processing, at the second computing device, the third GRE encapsulated packet including decapsulating the third GRE encapsulated packet to reveal a fourth IP packet, wherein the fourth IP packet has a fifth source IP address and a fifth destination 
transmitting the fourth IP packet from the second computing device to the first computing device; 
processing, at the first computing device, the fourth IP packet; and 
           transmitting, by the first computing device, the fourth IP packet to the second client device.

Claim 21:
The first computing device of claim 20, wherein processing the received second IP packet and processing the fourth IP packet include performing layer 4 and/or layer 7 processing.

Claim 21:
The first computing device of claim 20, wherein processing the received second IP packet and processing the fourth IP packet include performing layer 4 and/or layer 7 processing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454